Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in the “Title”, changed “Connector” to       - -Shielded Electrical Connector- -.  MPEP § 606.01  and 1302.04(a).
Examiner’s Note
In claim 1, line 1, the status indicator “Previously amended” is incorrect. Since the application is otherwise in condition for allowance, as a courtesy to the applicant, the examiner waives the rules concerning “status indicators”. See37 CFR 1.121(c).
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: patentability resides, at least in part, in the first divided shell includes a base plate portion and a pair of left and right side plate portions extending downward from both left and right end edges of the base plate portion, the first divided shell is formed with a pair of cut portions formed by cutting both left and right end parts of the base plate portion and upper end parts of the pair of left and right side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwamoto 9531132 and Li 9531132 show similar connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833